Case 4:20-cv-00130-SDJ-KPJ Document 12 Filed 07/08/20 Page 1 of 2 PageID #: 46



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  LINDA SMITH,                                   §
                                                 §
          Plaintiff,                             §
                                                 §
  v.                                             §    Civil No. 4:20-cv-130-SDJ-KPJ
                                                 §
  SHELLPOINT MORTGAGE,                           §
                                                 §
          Defendant.                             §


                         MEMORANDUM OPINION AND ORDER

       Plaintiff Linda Smith (“Plaintiff”), proceeding pro se, filed suit on February 25, 2020,

seeking a stay of the foreclosure sale on her home. See Dkt. 1. Defendant Shellpoint Mortgage

(“Defendant”) filed Defendant’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (the

“Motion to Dismiss”) (Dkt. 5), on March 12, 2020. See Dkt. 5. A response to the Motion to Dismiss

was due on March 26, 2020. See id. On April 2, 2020, the Court issued an Order Governing

Proceedings (Dkt. 6), requiring Plaintiff and Defendant’s counsel to participate in a Rule 26(f)

attorney conference by April 15, 2020, and appear for a telephonic Rule 16 Management

Conference on May 7, 2020. While Plaintiff participated in the Rule 26(f) attorney conference and

filed a Joint Report of Attorney Conference (Dkt. 7) with Defendant, Plaintiff failed to appear for

the parties Rule 16 Management Conference on May 7, 2020. See Minute Entry on May 7, 2020.

On May 8, 2020, the Court reset the parties’ Rule 16 Management Conference to June 25, 2020,

and ordered Plaintiff to respond to Defendant’s Motion to Dismiss within fourteen days of receipt

of the Court’s Order. See Dkt. 8. On May 15, 2020, the Court received Plaintiff’s Acknowledgment

of Receipt of the Court’s May 8, 2020, Order. See Dkt. 9. On June 25, 2020, Plaintiff again failed



                                                1
    Case 4:20-cv-00130-SDJ-KPJ Document 12 Filed 07/08/20 Page 2 of 2 PageID #: 47



    to appear for the parties’ Rule 16 Management Conference. See Minute Entry on June 25, 2020.

    To date, Plaintiff has failed to file a response to the Motion to Dismiss.

            IT IS THEREFORE ORDERED that Plaintiff shall file a status report indicating why

    this matter should not be dismissed for want of prosecution by August 5, 2020, or within fourteen

.   (14) days of receipt of this Order, whichever is later. Failure to timely file a status report will result

    in dismissal. If dismissal of the suit is satisfactory to Plaintiff, no further action is necessary.

            The Clerk of Court is directed to mail this Order to Plaintiff as first-class mail with an

    acknowledgement card via certified mail.

             So ORDERED and SIGNED this 8th day of July, 2020.




                                                      ____________________________________
                                                      KIMBERLY C. PRIEST JOHNSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                        2
